Case 2:21-cv-00024-SDW-LDW Document1 Filed 01/04/21 Page 1 of 5 PagelD: 1

UNITED STATES DISTRICT COURT

 

FOR THE
DISTRICT OF NEW JERSEY
LISBETH KARPMAN and
DAVID KARPMAN,
Case No.
Plaintiffs,
Jury Trial: _X Yes _ No

Vv.

FIELDHOUSE JONES CHICAGO,
JOHN DOES 1-10 (fictitious persons
whose names are presently unknown),
AND ABC and XYZ Companies
(fictitious entities presently unknown),

Defendant.

 

COMPLAINT FOR A CIVIL CASE

I. Parties in this complaint:

Plaintiff Name Lisbeth Karpman
Street Address 138 Orben Drive
County, City Morris, Landing
State & Zip Code New Jersey 07850
Name David Karpman
Street Address 138 Orben Drive
County, City Morris, Landing
State & Zip Code New Jersey 07850

Defendant Name
Street Address
County, City
State & Zip Code

FieldHouse Jones Chicago
312 W. Chestnut Street
Cook, Chicago

Illinois 60610
Case 2:21-cv-00024-SDW-LDW Document1 Filed 01/04/21 Page 2 of 5 PagelD: 2

I, Basis for Jurisdiction:

The basis for jurisdiction in this Court is Diversity of Citizenship under 28 U.S.C. § 1332, as
Plaintiff is a citizen of the State of New Jersey and Defendant is a citizen of the State of Illinois
and the damages amount to more than $75,000.

III. Statement of Claim:

Plaintiffs, Lisbeth Karpman and David Karman, by way of Complaint against the above-
named Defendant, says:

FIRST COUNT

1. On or about June 17, 2019, and all times relevant to this action, FieldHouse Jones
Chicago (hereinafter referred to as “FieldHouse Jones”) and John Does 1-10 (fictitious persons
whose names are presently unknown), ABC and XYZ Companies (fictitious entities presently
unknown),were the owners of the property located at 312 W. Chestnut Street, Chicago, Illinois
(“premises”).

2. As owners and operators of the property of the premises, said defendants, had a
non-delegable duty to keep the premises safe and free from hazardous conditions, and otherwise
protect persons lawfully on the premises from physical harm.

3. On or about June 17, 2019, and at all times relevant to this action, the Defendants,
FieldHouse Jones and John Does 1-10 (fictitious persons whose names are presently unknown),
ABC and XYZ, Companies (fictitious entities presently unknown),were responsible for the design,
construction, installation of bunk beds for use by patrons, as well as the repair and maintenance
of the premises and for otherwise keeping the premises free from defects and dangerous conditions.

4, On or about June 17, 2019, and at all times relevant to this action, the Defendants,
FieldHouse Jones and John Does 1-10 (fictitious persons whose names are presently unknown),

ABC and XYZ Companies (fictitious entities presently unknown),were in possession and control
Case 2:21-cv-00024-SDW-LDW Document1 Filed 01/04/21 Page 3 of 5 PagelD: 3

of the premises and were responsible for the design, construction and installation of bunk beds for
use by patrons as well as the repair and maintenance of the premises and to otherwise keep the
premises free from defects and safe for its intended use.

5. On or about June 17, 2019, the Plaintiff, Lisbeth Karpman, was lawfully on the
premises, as she was an invited guest at Defendant, FieldHouse Jones, John Does 1-10 (fictitious
persons whose names are presently unknown), and ABC and XYZ Companies (fictitious entities
presently unknown).

6. On or about June 17, 2019, and at all times relevant to this action, the Defendants,
FieldHouse Jones and John Does 1-10 (fictitious persons whose names are presently unknown),
ABC and XYZ Companies (fictitious entities presently unknown), negligently, recklessly and
wantonly failed to adequately maintain the premises and keep it free from defects, and allowed a
defective and dangerous condition to exist on the premises, namely a bunkbed that was unsafe for
use by invited guests, and failed to provide adequate warnings, safeguards or otherwise take
simple, but necessary, precautions to protect against this hazardous condition.

7. As a direct and proximate result of the negligence of the aforesaid defendants, the
Plaintiff, Lisbeth Karpman, fell while descending the bunkbed, with force and violence and
sustained severe and permanent injuries, suffered pain and shock to her nervous system, has
incurred and will continue to incur expenses in connection with hospital, medical and other care,
and has otherwise sustained damages as a consequence thereof.

WHEREFORE, the Plaintiff, Lisbeth Karpman, demands judgment in the sum of $650,000
against Defendants, FieldHouse Jones and John Does 1-10 (fictitious persons whose names are
presently unknown), ABC and XYZ Companies (fictitious entities presently unknown), jointly and

severally for damages, interest and costs of suit.
Case 2:21-cv-00024-SDW-LDW Document1 Filed 01/04/21 Page 4 of 5 PagelD: 4

SECOND COUNT

8. Plaintiffs repeat and reiterate each and every allegation contained in the First Count
of this Complaint as if the same were set forth at length herein.

9. Plaintiff, David Karpman, is the husband of the plaintiff Lisbeth Karpman and is
lawfully entitled to her services.

10. As a result of the negligence of the defendants aforesaid, the plaintiff, David
Karpman, has been damaged in that he has been deprived of the services of Lisbeth Karpman and
has expended money for medical treatments rendered to Lisbeth Karpman and has otherwise been
damaged.

WHEREFORE, the plaintiff, David Karpman, demands judgment on the Second Count
against the defendants, FieldHouse Jones, John Does 1-10 (fictitious persons whose names are
presently unknown), and ABC and XYZ Companies (fictitious entities presently unknown).

PLAINTIFF’S DEMAND FOR JURY TRIAL

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by jury
in this action of all issues so triable.

CERTIFICATION

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so

identified, will likely have evidentiary support after a reasonable opportunity for further
Case 2:21-cv-00024-SDW-LDW Document1 Filed 01/04/21 Page 5 of 5 PagelD: 5

investigation or discovery; and (4) the complaint otherwise complies with the requirements of

Rule 11.

Dated: January 4, 2021

Respectfully submitted,

VENTURA, MIESOWITZ, KEOUGH &
WARNER, P.C.

Counsel for Plaintiffs

783 Springfield Avenue

Summit, New Jersey 07901

Telephone: (908) 277-2410

Fax: (908) 277-1374

mr
~

ae
Z

gine y

" MARIA BLANCATO
New Jersey Bar No. 015231989
Email: mblancato@summitlawyers.net

       

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk
of Court on this 4" day of January, 2021 by using the CM/ECF system; and via First Class U.S.

Mail to: FIELDHOUSE JONES CHICAGO, 312-W-Chest

t Street, Chicago, Illinois 60610.

    

 

MARIA BLANCATO
